Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: 
Various mathematical expressions in the specification are not legible, especially the small subscript characters. For example, the subscript “i” and “j” in [0036] is so similar that may be misread. It is noted that the PGPUB (US 20210216611 A1) of the current application seems not consistent with the original specification regarding the subscript “i” and “j” in PGPUB [0039]. Applicant should review the specification throughout and amend the specification with clear mathematical expressions to make the record clear and facilitate the publication of the patent (if granted).
Appropriate correction is required.

Claim Objections
3.	Claims 1-20 are objected to because of the following informalities:  
In claim 1, line 5, “the population” should be --a population-- to avoid the issue of lack of antecedent basis.
In claim 1, lines 13-14, “the estimated number of moving people between the areas at said each time” should be --the estimated integral number of moving people between the areas at said each time-- to be consistent in terminology.
In claim 1, lines 16-17, “the processing by the integral number of moving people estimator” should be --estimator of an integral number of moving people 
In claim 4, line 17, “the processing” should be --processing-- to avoid the issue of lack of antecedent basis.
In claim 5, lines 2-3, “the integral number of moving people estimator” should be --the estimator of an integral number of moving people 
In claim 7, line 4, “the population” should be --a population-- to avoid the issue of lack of antecedent basis.
In claim 7, lines 12-13, “the estimated number of moving people between the areas at said each time” should be --the estimated integral number of moving people between the areas at said each time-- to be consistent in terminology.
In claim 7, lines 14-15, “the processing by the integral number of moving people estimator” should be -- estimator of an integral number of moving people -- to avoid the issue of lack of antecedent basis, and to be consistent in terminology.
In claim 9, line 3, “the Metropolis Hastings method” should be --a Metropolis Hastings method-- to avoid the issue of lack of antecedent basis. 
In claim 10, line 3, “at during a time period” should be --
In claim 11, line 2, “the number of people moving between the areas” should be --the integral number of people moving between the areas to be consistent in terminology.
In claim 13, lines 3-4, “the Metropolis Hastings method” should be --a Metropolis Hastings method-- to avoid the issue of lack of antecedent basis. 
In claim 14, lines 3-4, “at during a time period” should be --
In claim 15, lines 2-3, “the number of people moving between a first area and a second area” should be --the integral number of people moving between a first area and a second area-- to be consistent in terminology.
In claim 19, line 4, “the Metropolis Hastings method” should be --a Metropolis Hastings method-- to avoid the issue of lack of antecedent basis. 
In claim 20, line 4, “at during a time period” should be --
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, it recites “at each time” in line 5. The limitation “each time” is too broad without boundaries (unlimited times? What time is the “each time”?). For examination purpose,  “at each time” in line 5 is assumed to be --at each time of a plurality of times--.
	Also, it recites “at each time” in line 6. This is too broad and creates another antecedent basis for “said each time” recited later, making it unclear which antecedent basis is referred to. For examination purpose, “at each time” in line 6 is assumed to be --at said each time--.
	Similarly, “at each time” in line 10 is indefinite and creates another antecedent basis. For examination purpose, “at each time” in line 10 is assumed to be --at said each time--.

	Regarding claim 2, it recites “at each time” in line 4. The limitation “each time” is too broad and creates another antecedent basis (see discussion of claim 1 above). For examination purpose, “at each time” in line 4 is assumed to be --at said each time--.

	Regarding claim 3, it recites “at each time” in line 4. The limitation “each time” is too broad and creates another antecedent basis (see discussion of claim 1 above). For examination purpose, “at each time” in line 4 is assumed to be --at said each time--.

	Regarding claim 4, it recites “at each time” in lines 3-4. The limitation “each time” is too broad (see discussion of claim 1 above). For examination purpose, “at each time” in lines 3-4 is assumed to be --at each time of a plurality of times--.
	Also, “at each time” in line 6 and line 10 respectively is too broad and creates another antecedent basis (see discussion of claim 1 above). For examination purpose, “at each time” in line 6 and line 10 is assumed to be --at said each time--.

	Regarding claim 5, it recites “at each time” in line 4. The limitation “each time” is too broad and creates another antecedent basis (see discussion of claim 1 above). For examination purpose, “at each time” in line 4 is assumed to be --at said each time--.
	
	Regarding claim 6, it recites “at each time” in line 4. The limitation “each time” is too broad and creates another antecedent basis (see discussion of claim 1 above). For examination purpose, “at each time” in line 4 is assumed to be --at said each time--.

	Regarding claim 7, it recites “at each time” in line 4. The limitation “each time” is too broad (see discussion of claim 1 above). For examination purpose,  “at each time” in line 4 is assumed to be --at each time of a plurality of times--.
	Also, it recites “at each time” in lines 5 and 9. This is too broad and creates another antecedent basis (see discussion of claim 1 above). For examination purpose, “at each time” in lines 5 and 9 is assumed to be --at said each time--.
	
	Regarding claim 16, it recites “at each time” in line 3. The limitation “each time” is too broad and creates another antecedent basis (see discussion of claim 1 above). For examination purpose, “at each time” in line 3 is assumed to be --at said each time--.

	Regarding claim 17, it recites “at each time” in line 3. The limitation “each time” is too broad and creates another antecedent basis (see discussion of claim 1 above). For examination purpose, “at each time” in line 3 is assumed to be --at said each time--.

	The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.
	
    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale


Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. 
Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale

Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis. Abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites:
1. A device for estimating an integral number of moving people, the device comprising: 
an estimator of an integral number of moving people configured to estimate an integral number of people moving between areas at each time on the basis of the population of each of the areas at said each time under a constraint that the population of each of the areas at each time and a number of people moving between the areas at said each time are in a predetermined relation and that the human migration number of people moving between the areas at said each time is an integer value in order to maximize a likelihood function expressed using the population of each of the areas at each time, the number of people moving between the areas at said each time, and a migration probability between the areas; 
a migration probability estimator configured to estimate the migration probability between the areas on the basis of the estimated number of moving people between the areas at said each time in order to maximize the likelihood function; and 
an estimation controller configured to repeat the processing by the integral number of moving people estimator and the migration probability estimator until a predetermined condition is satisfied.

The bold-faced portions are about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; and/or mental processes – concepts performed in the human mind (or with a pen and paper). Therefore, the claim recites an abstract idea.
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites additional elements of the above underlined portions. These can be a conventional computer or computer components (see specification [0022]). They are invoked for their conventional computer functionalities in order to process data according to the abstract idea. Accordingly, the claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to make the claim significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements are nothing more than a conventional computer or computer components invoked for its computer functionalities. Consequently, the claim is directed to a judicial exception without significantly more. 

Claims 4 and 7 are similarly rejected by analogy to claim 1. In addition, claim 7 is not eligible also because a computer program per se is not one of the statutory subject matter (Step 1: NO). See MPEP 2106.03.I.

Dependent claims 2, 3, 5, 6 and 8-20 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-8, 10, 12, 14, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over IWATA et al. (JP 2017016186 A; machine translation provided; hereinafter “IWATA”).

	Regarding claim 1, IWATA teaches a device for estimating an 
An estimator of an ti of each point I is shown”; see [0021]) under a constraint that the population of each of the areas at each time and a number of people moving between the areas at said each time are in a predetermined relation (i.e., “Between the population and the mobile number, the sum of the flows from a point matches that of the point, and the sum of the flow to a point matches the population of the next point of the point”; see [0033]) [0087]) a likelihood function (i.e., equation (18); see [0089]) expressed using the population of each of the areas at each time (i.e., Nti), the number of people moving between the areas at said each time (i.e., Mtij; see [0089]), and a migration probability between the areas (i.e.,                                 
                                    
                                        
                                            
                                                
                                                    θ
                                                
                                                ^
                                            
                                        
                                        
                                            t
                                            i
                                            j
                                        
                                    
                                
                             of equation (22) in [0108]; note that Nt+1,i in the likelihood function (18) is derived from                                 
                                    
                                        
                                            
                                                
                                                    θ
                                                
                                                ^
                                            
                                        
                                        
                                            t
                                            i
                                            j
                                        
                                    
                                
                             of equation (22); “                                
                                    
                                        
                                            θ
                                        
                                        
                                            k
                                            i
                                            j
                                        
                                    
                                
                             is the probability of moving from point I to the j-th neighborhood in cluster k”; see [0032]);
a migration probability estimator (i.e., ‘parameter estimation unit 30”) configured to estimate the migration probability between the areas (i.e., “a probability of a person moving from a point I to a point j in the vicinity of a point I in a cluster k to which each time t belongs is estimated”) on the basis of the estimated number of moving people between the areas at said each time (i.e., “based on the flow ^M”; ; see [0047]) in order to maximize the likelihood function (see [0087]); and
an estimation controller (i.e., “end determination unit 34”) configured to repeat the processing by the 
	IWATA does not explicitly disclose (see the underlined):
number of moving people being an integer; and
a constraint that the number of people moving between the areas at said each time is an integer value.
	However, the flow of people is a count of people which is an integer by nature. It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify IWATA to incorporate the concept of integer in estimation of the flow of people such that the number of moving people being an integer; and a constraint that the number of people moving between the areas at said each time is an integer value, as claimed. The motivation would be reflect the nature that a count of people is an integer.

	Regarding claim 2, as a result of modification applied to claim 1 above, IWATA further teaches:
wherein the estimator of an integral number of moving people samples the number of people moving between areas at each time (i.e., “presuming flow data ^M”; see [0125]) which satisfies the constraint on the basis of the migration probability between the areas estimated by the migration probability estimator and the likelihood function (see [0033] and the discussion regarding claim 1 above).

	Regarding claim 3, as a result of modification applied to claim 1 above, IWATA further teaches:
wherein the integer human migration number estimator of an integral number of moving people estimates the integral number of people moving between areas at each time which maximizes the likelihood function obtained by using the migration probability between the areas estimated by the migration probability estimator (see equation (18) which uses population Nt+1, which uses the migration probability                                 
                                    
                                        
                                            
                                                
                                                    θ
                                                
                                                ^
                                            
                                        
                                        
                                            t
                                            i
                                            j
                                        
                                    
                                
                             in equation (22)) and satisfies the constraint (see [0033] and the discussion regarding claim 1 above).

	Regarding claim 4, the claim recites the same substantive limitations as claim 1 in terms of the method involved and is rejected using the same teachings. 

	Regarding claim 5, the claim recites the same substantive further limitations as claim 2 and is rejected using the same teachings. 

	Regarding claim 6, the claim recites the same substantive further limitations as claim 3 and is rejected using the same teachings.

	Regarding claim 7, the claim recites the same substantive limitations as claim 1 involved and is rejected using the same teachings.

	Regarding claim 8, as a result of modification applied to claim 1 above, IWATA further teaches:
people in the area at a time (i.e., “receives input data representing the number of objects at each time point t and each point I”; see [0021]), wherein the number of people is an integral number (see the discussion regarding claim 1 above).
	IWATA does not explicitly disclose (see the underlined):
the estimation controller configured to receive demographic information.
	However, whether to use the estimation controller for receiving the demographic information is a functional modularization known in the art. It would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the estimation controller to receive demographic information as claimed, as a matter of shifting a function (here, receive demographic information) to another module (here, the estimation controller) as a design choice.

	Regarding claim 10, IWATA further teaches:
an first output provider (i.e., “flow database 28”; see FIG. 3 and [0088] indicating ^M data output from flow database 28 to reading unit 320) configured to provide a number of people moving between a first area and a second area at during a time period (i.e., “flow data ^M representing the number of persons moving from the point I to the point j in the vicinity of the point I at each time point t and at each point I is stored”; see [0028]) and 
an second output provider (i.e., “the moving probability calculating unit 362”)  configured to provide a probability of people moving between the first area and the second area during the time period (i.e., “the moving probability calculating unit 362 estimates a moving probability representing a probability that a person moves from a point I to a point j in the vicinity of the point I at a time t”; see [0102). 
	IWATA does not explicitly disclose a single output provider to provide both the number of people moving and the probability of people moving as claimed. However, the probability estimated by the probability calculating unit 362 need to be kept in some memory for subsequent calculation by the optimization process. It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate a central database or the database 28 (e.g., as the single output provider) to also store and output a probability of people moving between the first area and the second area during the time period, as claimed. The motivation would be to facilitate data storage and retrieval during the optimization process.

	Regarding claim 12, the claim recites the same substantive further limitations as claim 8 and is rejected using the same teachings.

	Regarding claim 14, the claim recites the same substantive further limitations as claim 10 and is rejected using the same teachings.

	Regarding claim 16, the claim recites the same substantive further limitations as claim 2 and is rejected using the same teachings.
	
	Regarding claim 17, the claim recites the same substantive further limitations as claim 3 and is rejected using the same teachings.

	Regarding claim 18, the claim recites the same substantive further limitations as claim 8 and is rejected using the same teachings.

	Regarding claim 20, the claim recites the same substantive further limitations as claim 10 and is rejected using the same teachings.

7.	Claims 9, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over IWATA in view of Hazelton (“NETWORK TOMOGRAPHY FOR INTEGER-VALUED TRAFFIC” The Annals of Applied Statistics, 2015, Vol. 9, No. 1, 474–506).

	Regarding claim 9, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
 	IWATA does not explicitly disclose:
the estimator of an integral number of moving people configured to estimate the integral number of people moving between the areas using the Metropolis Hastings method.
	But Hazelton teaches:
using the Metropolis Hastings sampling for inference of integer-valued traffic (i.e., “We consider inference for a general class of models for integer-valued traffic”; Abstract; “We may employ Metropolis–Hastings sampling for nonconjugate models”; see p. 9, ¶ 4; “Airoldi and Blocker (2013)  recommend modifying Tebaldi and West’s (1998) scheme to use a Metropolis–Hastings algorithm where candidate pairs (                                
                                    
                                        
                                            θ
                                        
                                        
                                            i
                                        
                                    
                                
                            ,                                
                                     
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            ) are sampled”; see p. 10, ¶ 1).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify IWATA in view of Hazelton to configure the estimator of an integral number of moving people to estimate the integral number of people moving between the areas using the Metropolis Hastings method. The motivation would be to use a known sampling method suitable for the estimation process.

	Regarding claim 13, the claim recites the same substantive further limitations as claim 9 and is rejected using the same teachings.

	Regarding claim 19, the claim recites the same substantive further limitations as claim 9 and is rejected using the same teachings.

8.	Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over IWATA in view of FORD et al. (“A SIMPLE ALGORITHM FOR FINDING MAXIMAL NETWORK FLOWS AND AN APPLICATION TO THE HITCHCOCK PROBLEM” Canadian Journal of Mathematics , Volume 9 , 1957 , pp. 210 - 218; hereinafter “FORD”).

	Regarding claim 11, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	IWATA does not explicitly disclose:
wherein the estimator of an integral number of moving people estimates the number of people moving between the areas based on a transportation problem.
	But FORD teaching:
solving a network-flow problem based on a transportation problem (see p. 210, the last paragraph and p. 214, ¶ 1).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify IWATA in view of FORD to solve the optimization process of IWATA based on a transportation problem, such that the estimator of an integral number of moving people estimates the number of people moving between the areas based on a transportation problem, as claimed. The motivation would be to use a known optimization method to estimate the probability of flow in the optimization process.

	Regarding claim 15, the claim recites the same substantive further limitations as claim 11 and is rejected using the same teachings, except for “wherein the first area and the second area are distinct.” However, this is obvious because there will be no moving between the first area and the second area if the first area is not distinct from the second area.

Prior Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	COLONNA et al. (US 20180233032 A1) teaches a method for managing data regarding one or more flows of physical entities in a geographic area during at least one predetermined time period.
	Shang et al. (US 20120191505 A1) teaches a travel information server to estimate travel demand with mobility data.
	Caceres et al. (“Deriving origin–destination data from a mobile phone network” IET Intell. Transp. Syst., 2007, 1, (1), pp. 15–26) teaches a method for obtaining, immediately and automatically, data on traffic movements, such as OD matrices and traffic counts in given network links, by using data on location of cellphones carried in vehicles.
	SPIESS (“A MAXIMUM LIKELIHOOD MODEL FOR ESTIMATING ORIGIN-DESTINATION MATRICES” Transpn, Res,-B Vol. 21B, No. 5, pp. 395-412, 1987) teaches a model for estimating an origin-destination matrix from an observed sample matrix, when the volumes on a subset of the links of the network and/or the total productions and attractions of the zones are known, by using a maximum likelihood model.
	Kuhner et al. (“Estimating Effective Population Size and Mutation Rate From Sequence Data Using Metropolis-Hastings Sampling” Genetics 140 1421-1490 (August, 1995))


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857